Title: Thomas Jefferson to Regnault de Bécourt, 20 June 1813
From: Jefferson, Thomas
To: Bécourt, Regnault de


          Sir Monticello June 20. 13.
          I thank you for the work you have sent me, & which I have no doubt I shall peruse with equal pleasure & instruction. I percieve by a glance of the eye over it that it brings into question both moral & physical doctrines of long & general standing. but we ought never to fear truth, nor hesitate to follow wherever she leads. I shall be glad to be a subscriber for a couple of copies of the volume you are about to publish, when printed. I shall have occasion ere long to make a remittance to M. Dufief for some other books I propose to ask of him, and will include in that the price of the volume sent & of the two now subscribed for. I tender you the assurances of esteem & respect.
          Th:
            Jefferson
        